DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed on 2/15/2022.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
Claims 1-3, 5-10, 12-17, 20-21 are allowed. 
By interpreting the claims in light of the Specification and the Remarks on 2/15/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of records. Specifically, the prior art of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in each independent claim 1, 8, 15, reciting “in response to the at least one other node being transitioned from the failure state to the active state and receiving an instruction based on the first quorum value, which the at least one other node is configured with, from the at least one other node, updating, by the first node, from the second quorum value back to the first quorum value to enable the first node and the at least one other node to operate according to the first quorum value to perform the tasks in the cluster”
Nishanov (US 2013/0191453) discloses a dynamic quorum implementation which allows for dynamically adjusting a quorum value of a cluster based on states of nodes in the cluster. See Para. [0011], Lines 1 - 4 of Nishanov. With the dynamic quorum enabled, when a node goes out of the cluster, remaining nodes in the cluster dynamically reduce the out-going node's vote to be 0, which allows for lowering a 
Robertson (US 2008/0281959) discloses that remaining active nodes in a cluster may fall under the minimum number of active nodes needed for meeting a quorum requirement after a node is removed from the cluster. See Para. [0048], Lines 1 - 4 of Robertson. Abraham discloses polling quorum disks to determine if they are healthy (e.g., operative) and to determine their status (e.g., still online). See Para. [0065], Lines 9 - 13 of Abraham. Neither Robertson nor Abraham can cure the deficiencies of Nishanov.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is included in form PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Hieu Hoang whose telephone number is 571-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEU T HOANG/Primary Examiner, Art Unit 2452